Name: 89/623/EEC: Council Decision of 20 November 1989 amending Decision 88/390/EEC on special support for the development of agricultural statistics in Ireland
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-12-08

 Avis juridique important|31989D062389/623/EEC: Council Decision of 20 November 1989 amending Decision 88/390/EEC on special support for the development of agricultural statistics in Ireland Official Journal L 359 , 08/12/1989 P. 0005 - 0007COUNCIL DECISION of 20 November 1989 amending Decision 88/390/EEC on special support for the development of agricultural statistics in Ireland (89/623/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission(1), Having regard to the opinion of the European Parliament(2), Having regard to the opinion of the Economic and Social Committee(3), Whereas it is advisable, in order to improve reliability and reduce costs, to compile the register of holdings, final phase of the plan set out in Decision 88/390/EEC(4), at the same time as the 1991 population census is carried out ; Whereas for these reasons the scheduled duration of the plan should be extended to 1991 without altering the level of the Community's contribution ; Whereas for reasons of good administration the date for submission of the progress report and detailed annual programme to the Commission should be brought forward;Whereas it is necessary to amend the programme laid down in the Annex to take account of the new arrangements, HAS ADOPTED THIS DECISION : Article 1 Decision 88/390/EEC is hereby amended as follows : 1.The first sentence of Article 3 (1) is replaced as follows : 1. The organization of the new system of surveys under Article 1 shall take the form of a programme which is to begin in 1988 and shall be spread over a period of four years (1988 to 1991). 2.In Article 4 (1), the opening section is replaced by : 1. From 1988 to 1991 Ireland shall carry out the programme described in the Annex. Ireland shall submit each year (year t), in the month of June of the years 1988 and 1989 and in the month of April of the years 1990, 1991 and 1992.3.The Annex is replaced by that appearing in the Annex to this Decision. Article 2 In September 1992 the Commission shall submit a report to the Council on the execution of the programme and in particular on the results obtained. Article 3 This Decision is addressed to Ireland. Done at Brussels, 20 November 1989. For the CouncilThe PresidentH. NALLET (1)OJ No C 234, 12. 9. 1989, p. 3. (2)OJ No C 291, 20. 11. 1989. (3)Opinion delivered on 18 October 1989 (not yet published in the Official Journal). (4)OJ No L 186, 16. 7. 1988, p. 39. ANNEX ANNEX TIMETABLE FOR IMPLEMENTING THE DEVELOPMENT PLAN (1988 to 1991) Year 1 - 1988 The following work programme will be pursued in 1988: -large scale pilot tests of a new postal survey approach will be undertaken in tandem with the traditional enumerator survey system, -the results of the pilot tests will be examined to determine optimum survey procedures with particular attention being paid to questionnaire design, dispatch and receipt of forms, non-response follow-up procedures and data processing requirements, -direct comparisons will be made between data obtained through use of the new and existing survey procedures with a view to establishing linkages which will allow continuity to be maintained in the population estimates produced in the interim changeover period, -available administrative sources will be examined to determine their statistical potential and, in particular, the extent to which they can be incorporated into a comprehensive and up-to-date register for agricultural holdings, -the programme for the acquisition of computer and other necessary support equipment (hardware and software) will be commenced, -work will be started on the development of computer systems etc. for the handling and processing of the surveys, -training programmes for personnel engaged in the conduct and processing of the surveys will be initiated. Year 2 - 1989 The work programme outlined for 1988 will be continued with the following key features or additions: -the changeover to a fully functioning postal system for the annual sample inquiries will be completed and the new system thus established will be maintained on an interim basis pending the completion of the overall development programme, -the June 1989 postal survey will be adapted so as to meet the requirements of the Community surveys on the structure of agricultural holdings (Regulation (EEC) No 571/88(1), as amended by Regulation (EEC) No 807/89(2)), -preparations will begin for the field work, to be undertaken in 1991, for the establishment of a new comprehensive register of holdings. Year 3 - 1990 The programme undertaken in the preceding two years will be continued in 1990 with an emphasis being placed on the following issues: -the processing of the June 1989 postal survey returns will be given priority so that the deadline for submitting individual holding data to Eurostat, as part of the Eurofarm project, will be met, -the advantages of linking the establishment of the register of holdings to the Population Census in 1991 will be examined in detail, -the computer processing systems etc. will be developed so as to handle the new register and the full census of agriculture which will also be held in 1991. Year 4 - 1991 The development programme will be brought to a conclusion in 1991 with the establishment of a computer-based register of holdings following an extensive field operation in the second quarter of 1991. The new register will be used to launch a permanent series of annual postal surveys in early 1992 which will replace the interim series established in 1988/89. Procedures for maintaining the base register up to date, through linkage with administrative records and the use of special surveys, will also be put in place. (1)`OJ No L 56, 2. 3. 1988, p. 1. (2)`OJ No L 86, 31. 3. 1989, p. 1.